

116 HR 3628 IH: Motor Carriers Accountability Act
U.S. House of Representatives
2019-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3628IN THE HOUSE OF REPRESENTATIVESJuly 9, 2019Mr. Thompson of Mississippi (for himself, Mr. McEachin, Mr. Carson of Indiana, Mrs. Watson Coleman, Ms. Wilson of Florida, Ms. Fudge, Ms. Clarke of New York, Ms. Johnson of Texas, Mr. Payne, Ms. Adams, Ms. Norton, Mr. Clay, Ms. Kelly of Illinois, Mr. Bishop of Georgia, Mrs. Lawrence, Mr. Rush, Mr. Danny K. Davis of Illinois, Mr. Johnson of Georgia, Mr. Hastings, Mr. Richmond, Mrs. Beatty, Mr. Butterfield, Ms. Bass, Mr. Lawson of Florida, Ms. Lee of California, and Ms. Pressley) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require motor carriers to mitigate hardships due to unwarranted and excessive passenger delays
			 and to assess fines to bolster motor carriers’ accountability to
			 consumers, and for other purposes.
	
 1.Short titleThis Act may be cited as the Motor Carriers Accountability Act. 2.Passenger delays in interstate motor carrier transportation (a)In GeneralSubchapter I of chapter 141 of title 49, United States Code, is amended by adding at the end the following:
				
					14105.Passenger delays in interstate motor carrier transportation
 (a)In generalNot later than the date on which a motor carrier operates a covered trip, each such motor carrier shall adopt a contingency plan for excessive passenger delays on covered trips.
 (b)ComplianceEach motor carrier operating a covered trip shall adhere to the terms of the plan adopted pursuant to subsection (a).
 (c)ContentsA contingency plan described in subsection (a) shall include the following conditions: (1)A motor carrier will not let passengers undergo a covered delay unless there are safety-related or security-related issues.
 (2)A motor carrier will provide adequate food and water if passengers undergo a covered delay. (3)A motor carrier will ensure there are operable lavatory facilities at stations.
 (4)A motor carrier will provide a full refund of the price of a passenger’s ticket if a passenger undergoes a covered delay and will provide the remainder of the trip to the passenger without charge.
 (5)For a period of 2 years after the date of any covered delay, a motor carrier will retain any records containing the following information:
 (A)The length of such delay. (B)The cause of such delay.
 (C)Actions taken to minimize hardships for passengers, including the provision of food and water and the maintenance and servicing of lavatories.
 (6)A motor carrier will include in the contingency plan a statement about its compliance with section 374.311 of title 49, Code of Federal Regulations.
							(d)Required notifications
 (1)In generalA motor carrier operating a covered trip shall notify passengers of— (A)a known delayed arrival of 1 or more hours after the scheduled arrival time on a single one-way ticket;
 (B)cancellations; and (C)diversions.
 (2)Travel statusA motor carrier operating a covered trip shall notify passengers of travel status information— (A)in the boarding area of the station;
 (B)on the website of such motor carrier; (C)on the mobile application of such motor carrier; and
 (D)through the telephone reservation system of such motor carrier, upon inquiry by any person. (3)UpdateIn the case of a covered delay, a motor carrier shall provide passengers an update on the delay at a frequency of not less than once every 30 minutes.
 (e)PenaltiesNotwithstanding any other provision of law, the following penalties apply with respect to this section:
 (1)A motor carrier is liable to the United States for a civil penalty, in an amount to be determined by the Secretary, for a covered delay that is unwarranted and unannounced.
 (2)A motor carrier shall pay a penalty described in paragraph (1) not later than the date that is 14 days after the date on which a covered delay occurs.
 (3)The penalty described in paragraph (1) shall be not less than $50,000. (f)DefinitionsIn this section, the following definitions apply:
 (1)Covered delayThe term covered delay means a delayed arrival of 3 or more hours after the scheduled arrival time on a single one-way ticket of a covered trip.
 (2)Covered tripThe term covered trip means a trip on a motor carrier that is operating such trip pursuant to scheduled passenger services on a standard coach bus with 50 or more seats.
 (3)DiversionThe term diversion means any unknown delays, including mechanical issues, involvement in a car accident, or passenger emergencies.
 (4)PassengerThe term passenger means a passenger on a covered trip.. (b)Conforming AmendmentThe table of chapters for chapter 141 of title 49, United States Code, is amended by adding at the end the following new item:
				
					
						14105. Passenger delays in interstate motor carrier transportation..
			